                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

STATE FARM LIFE AND
ACCIDENT ASSURANCE COMPANY,

                             Plaintiff,
       V.
                                                                        l 8-cv-685-wmc
STEVEN D. BRUSI(E, et al.,

                             Defendants.


   AMENDED JUDGMENT AND ORDER OF INTERPLEADER DISBURSEMENT


       On the joint motion for entry of final judgment and order of interpleader disbursement

fil ed by defendants Steven D. Bruske, Amanda Groves, and Keye Large, a nd guardian ad !item

Janice Wexler, on behalf of the minor children A.B. and G.B. (dkt. #41 ), and considering the

final invoice by Attorney Wexler (dkt. #43) , the court finds, adjudges and orders as follows:

       This suit involves a dispute regarding th e proceeds of a life insurance policy payable by

State Farm Life and Accident Assurance Company, insuring the life of Patricia Joyce.         On

November 30, 2018, an Order (dkt. # 14) granting State Farm's rnotion to deposit funds and

for disrnissal was granted, allowing State Farm to deposit the disputed funds into the registry

of the Court. On or about December 12, 2018, State Farm deposited the sum of $253,899.95

(the "Funds") into the registry of the Court, and was terminated as a party. Since State Farm's

d epos it, Janice Wexler has been paid $7,552.39 out of the Funds, and she has an additional ,

final invoice in the amount of $465.

       The parties have resolved their dispute and submitted a joint motion for entry of final

judgment and order of interpleader disbursement , evidencing the financial terms of the

settlement. Since then, Attorney Wexler submitted her last invoice. Pursuant to the agreement
of the parties, the last invoice, and the record in this matter:

       IT IS ORDERED that from the Funds, A.B. and G.B., through their guardian ad !item,

Janice Wexler, are entitled to and the clerk shall disburse to them One Hundred Eleven

Thousand Nine Hundred Sixty-Two Dollars and Sixty-One Cents ($111,962.61) payable to:

"J. Wexler Law, S.C. Trust Account" and mailed to: Janice Wexler, J. Wexler Law, S.C., 6702

Stonefield Rd., Middleton, WI 53562.

        IT IS FURTHER ORDERED that Attorney Wexler's July invoice is APPROVED and

the clerk is AUTHORIZED to remit payment of Four Hundred Sixty-Five Dollars and Zero

Cents ($465.00).

        IT IS FURTHER ORDERED that from the Funds, Steven Bruske is entitled to and the

clerk shall disburse to him One Hundred Thirty-Three Thousand Eight Hundred Ninety-Nine

Dollars and Ninety-Five Cents ($133,899.95), payable to "Interpleader Law, LLC IOL'TA" and

mailed to: Michael J. Hoover, Interpleader Law, LLC, 9015 Bluebonnet Blvd., Baton Rouge,

LA 70810.

        IT IS FURTHER ORDERED that One Hundred Percent ( 100%) of any accrued interest

on the entirety of the Funds deposited, less any assessed fee for the administration of the Funds,

shall be disbursed to Steven Bruske, payable to: "Interpleader Law, LLC IOLTA" and mailed

to : Michael   J. Hoover, Interpleader Law, LLC,9015   Bluebonnet Blvd., Baton Rouge, LA 70810 .

        IT IS FURTHER ORDERED that this matter is hereby dismissed with prejudice.

Approved as to form this 13th day of August, 2019




                                                     tl~{J~
                                                       Clerk of Court


                                                 2
